Exhibit 10.4

SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Agreement”) is made as of April 27, 2017, by and among (i) Carvana Group, LLC,
a Delaware limited liability company (the “Company”), (ii) Carvana Co., a
Delaware corporation ( “Pubco”), (iii) the Person listed on the Schedule of
Investors attached hereto as of the date hereof, and (iv) each of the other
Persons (including Permitted Transferees of the CVAN Investor) set forth from
time to time on the Schedule of Investors who, at any time, own securities of
the Company or Pubco and enter into a joinder to this Agreement agreeing to be
bound by the terms hereof (each Person identified in the foregoing (iii) and
(iv), an “Investor” and, collectively, the “Investors”). Unless otherwise
provided in this Agreement, capitalized terms used herein shall have the
meanings set forth in Section 10 hereof.

WHEREAS, certain of the Investors are parties to a Unit Purchase Agreement,
dated as of July 27, 2015 (the “July 2015 Purchase Agreement”), pursuant to
which, among other things, such Investors agreed to purchase certain of the
Company’s Units;

WHEREAS, in order to induce the Investors to enter into the July 2015 Purchase
Agreement and consummate the transactions contemplated thereby, the Company
agreed to provide the registration rights set forth in that certain Registration
Rights Agreement, dated as of July 27, 2015 (the “Original Agreement”);

WHEREAS, certain of the Investors are parties to a Unit Purchase Agreement,
dated July 12, 2016 (the “July 2016 Purchase Agreement”), pursuant to which,
among other things, such Investors agreed to purchase certain of the Company’s
Units;

WHEREAS, in order to induce the Investors to enter into the July 2016 Purchase
Agreement and consummate the transactions contemplated thereby, the Company
agreed to amend and restate the Original Agreement pursuant to that certain
Amended and Restated Registration Rights Agreement, dated as of July 12, 2016
(the “Existing Agreement”) to provide the registration rights set forth in the
Existing Agreement;

WHEREAS, the Existing Agreement contemplates the reorganization or conversion of
the Company into a corporation prior to the Company’s Initial Public Offering
but does not contemplate an “Up-C” structure in connection with which proceeds
from Pubco’s Initial Public Offering would be contributed to a wholly owned
subsidiary (“Carvana Co. Sub”) and then used to purchase Units and thereafter
Units held by parties other than Carvana Co. Sub would be exchangeable for
Common Stock of Pubco (an “Up-C IPO”);

WHEREAS, the Company intends to effect an Up-C IPO; and

WHEREAS, the parties hereto desire to amend and restate the Existing Agreement
in its entirety by entering into this Agreement in order to provide for the Up-C
IPO and to make certain other changes to the registration rights of the
Investors.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 



--------------------------------------------------------------------------------

1. Demand Registrations.

(a) Requests for Registration. Subject to the terms and conditions of this
Agreement, at any time after 180 days following the consummation of Pubco’s
Initial Public Offering pursuant to an Up-C IPO, the holders of Registrable
Securities may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-1 or any similar long-form
registration statement (“Long-Form Registrations”) or, if available, on Form S-3
(including a shelf registration pursuant to Rule 415 under the Securities Act)
or any similar short-form registration statement, including an automatic shelf
registration statement (as defined in Rule 405) (an “Automatic Shelf
Registration Statement”), if available to Pubco (“Short-Form Registrations”) in
accordance with Section 1(b) and Section 1(c) below (such holders being referred
to herein as the “Initiating Investors” and all registrations requested by the
Initiating Investors being referred to herein as “Demand Registrations”). Each
request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered and the intended method of
distribution. Within five days after receipt of any such request, Pubco shall
give written notice of such requested registration to all other holders of
Registrable Securities and, subject to the terms and conditions set forth
herein, shall include in such registration (and in all related registrations and
qualifications under state blue sky laws or in compliance with other
registration requirements and in any related underwriting) all such Registrable
Securities with respect to which Pubco has received written requests for
inclusion therein within five days after the receipt of Pubco’s notice. Each
holder of Registrable Securities agrees that such holder shall treat as
confidential the receipt of the notice of Demand Registration and shall not
disclose or use the information contained in such notice of Demand Registration
without the prior written consent of Pubco until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by the holder in breach of the terms of this Agreement.

(b) Long-Form Registrations. The holders of a majority of the Controlling
Investor Registrable Securities may request one (1) Long-Form Registration in
which Pubco shall pay all Registration Expenses whether or not any such
Long-Form Registration has become effective; provided that, Pubco shall not be
obligated to effect, or to take any action to effect, any Long-Form Registration
unless the aggregate market price of the Registrable Securities requested to be
registered in such Long-Form Registration exceeds $25,000,000 at the time of
request; provided, further, that Pubco shall only be obligated to effect, or
take any action to effect, one (1) Long-Form Registration. A registration shall
not count as the sole permitted Long-Form Registration until it has become
effective and unless the holders of Registrable Securities are able to register
and sell at least 90% of the Registrable Securities requested to be included in
such registration; provided that in any event Pubco shall pay all Registration
Expenses in connection with any registration initiated as a Long-Form
Registration whether or not it has become effective and whether or not such
registration has counted as one of the permitted Long-Form Registrations
hereunder.

(c) Short-Form Registrations. In addition to the Long-Form Registration provided
pursuant to Section 1(b), any Controlling Investor or the holders of a majority
of the CVAN Registrable Securities shall be entitled to request an unlimited
number of Short-Form Registrations in which Pubco shall pay all Registration
Expenses whether or not any such Long-Form Registration has become effective;
provided, however, that Pubco shall not be obligated to effect any such
Short-Form Registration: (i) if the holders of Registrable Securities, together
with the holders of any other securities of Pubco entitled to inclusion in such
Short-Form Registration, propose to sell Registrable Securities with an
aggregate market price at the time of request of less than $5,000,000, or
(ii) if Pubco has, within the twelve (12) month period preceding the date of
such request, already effected two (2) Short-Form Registrations for the holders
of Registrable Securities pursuant to this Section 1(c). Demand Registrations
shall be Short-Form Registrations whenever Pubco is permitted to use any
applicable short form registration and if the managing underwriters (if any)
agree to the use of a Short-Form Registration. After Pubco has become subject to
the reporting requirements of the Exchange Act, Pubco shall use its reasonable
best efforts to make Short-Form Registrations available for the offer and sale
of Registrable

 

- 2 -



--------------------------------------------------------------------------------

Securities. If Pubco is qualified to and, pursuant to the request of the holders
of a majority of the Registrable Securities, has filed with the Securities and
Exchange Commission a registration statement under the Securities Act on Form
S-3 pursuant to Rule 415 (a “Shelf Registration”), then Pubco shall use its
reasonable best efforts to cause the Shelf Registration to be declared effective
under the Securities Act as soon as practicable after filing, and, if Pubco is a
WKSI at the time of any such request, to cause such Shelf Registration to be an
Automatic Shelf Registration Statement, and once effective, Pubco shall cause
such Shelf Registration to remain effective (including by filing a new Shelf
Registration, if necessary) for a period ending on the earlier of (i) the date
on which all Registrable Securities included in such registration have been sold
or distributed pursuant to the Shelf Registration or (ii) the date as of which
all of the Registrable Securities included in such registration are able to be
sold within a 90-day period in compliance with Rule 144 under the Securities
Act. If for any reason Pubco ceases to be a WKSI or becomes ineligible to
utilize Form S-3, Pubco shall prepare and file with the Securities and Exchange
Commission a registration statement or registration statements on such form that
is available for the sale of Registrable Securities.

(d) Shelf Takedowns. At any time when a Shelf Registration for the sale or
distribution by holders of Registrable Securities on a delayed or continuous
basis pursuant to Rule 415, including by way of an underwritten offering, block
sale or other distribution plan (a “Resale Shelf Registration”) is effective and
its use has not been otherwise suspended by Pubco in accordance with the terms
of Section 1(c) above, upon a written demand (a “Takedown Demand”) by any
Controlling Investor or the holders of a majority of the CVAN Registrable
Securities that is, in either case, a Shelf Participant holding Registrable
Securities at such time (the “Initiating Holder”), Pubco will facilitate in the
manner described in this Agreement a “takedown” of Registrable Securities off of
such Resale Shelf Registration (a “take down offering”) and Pubco shall pay all
Registration Expenses in connection therewith; provided that Pubco will provide
(x) in connection with any non-marketed underwritten takedown offering (other
than a Block Trade), at least two (2) Business Days’ notice of such Takedown
Demand to each holder of Registrable Securities (other than the Initiating
Holder) that is a Shelf Participant, (y) in connection with any Block Trade
initiated prior to the three (3) year anniversary of the consummation of Pubco’s
Initial Public Offering, notice of such Takedown Demand to each holder of
Registrable Securities (other than the Initiating Holder) that is a Shelf
Participant no later than noon Eastern time on the Business Day prior to the
requested Takedown Demand and (z) in connection with any marketed underwritten
takedown offering, at least five (5) Business Days’ notice of such Takedown
Demand to each holder of Registrable Securities (other than the Initiating
Holder) that is a Shelf Participant. In connection with (x) any non-marketed
underwritten takedown offering initiated prior to the three (3) year anniversary
of the consummation of Pubco’s Initial Public Offering and (y) any marketed
underwritten takedown offering, if any Shelf Participants entitled to receive a
notice pursuant to the preceding sentence request inclusion of their Registrable
Securities (by notice to Pubco, which notice must be received by Pubco no later
than (A) in the case of a non-marketed underwritten takedown offering (other
than a Block Trade), the Business Day following the date notice is given to such
participant, (B) in the case of a Block Trade, by 10:00 p.m. Eastern time on the
date notice is given to such participant and (C) in the case of a marketed
underwritten takedown offering, three (3) Business Days following the date
notice is given to such participant), the Initiating Holder and the other Shelf
Participants that request inclusion of their Registrable Securities shall be
entitled to sell their Registrable Securities in such offering subject to
Section 1(e) below. Each holder of Registrable Securities that is a Shelf
Participant agrees that such holder shall treat as confidential the receipt of
the notice of a Takedown Demand and shall not disclose or use the information
contained in such notice without the prior written consent of Pubco until such
time as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the holder in breach of the
terms of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(e) Priority on Demand Registrations and Takedown Offerings. Pubco shall not
include in any Demand Registration that is an underwritten offering any
securities that are not Registrable Securities without the prior written consent
of the managing underwriters and the holders of a majority of the Registrable
Securities then outstanding. If a Demand Registration or a takedown offering is
an underwritten offering and the managing underwriters advise Pubco in writing
that in their opinion the number of Registrable Securities and, if permitted
hereunder, other securities requested to be included in such offering exceeds
the number of Registrable Securities and other securities, if any, which can be
sold in an orderly manner in such offering within a price range acceptable to
the holders of a majority of the Registrable Securities held by Initiating
Investors, Pubco shall include in such offering prior to the inclusion of any
securities which are not Registrable Securities (i) first, the Class C Unit
Registrable Securities requested to be included in such registration by the
holders of Class C Unit Registrable Securities, excluding the GV Investor (pro
rata among the holders of such Class C Unit Registrable Securities on the basis
of the number of Class C Unit Registrable Securities owned by each such holder),
and (ii) second, the Controlling Investor Registrable Securities requested to be
included in such registration by the Controlling Investors (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder).

(f) Restrictions on Demand Registrations and Takedown Offerings. Any demand for
the filing of a registration statement or for a registered offering (including a
takedown offering) hereunder will be subject to the constraints of any
applicable lock-up arrangements, and any such demand must be deferred until such
lock-up arrangements no longer apply.

(i) Pubco shall not be obligated to effect any Demand Registration within 30
days prior to Pubco’s good faith estimate of the date of filing of an
underwritten public offering of Pubco’s securities and for such a period of time
after such a filing as the managing underwriters request, provided that such
period shall not exceed 180 days from the effective date of Pubco’s Initial
Public Offering or 90 days from the effective date of any subsequent
underwritten public offering of Pubco’s securities. Pubco may postpone, for up
to 90 days from the date of the request (the “Suspension Period”), the filing or
the effectiveness of a registration statement for a Demand Registration or
suspend the use of a prospectus that is part of any Shelf Registration (and
therefore suspend sales of the Registrable Securities included therein) by
providing written notice to the holders of Registrable Securities if Pubco
reasonably determines in good faith that the offer or sale of Registrable
Securities would be expected to have a material adverse effect on any proposal
or plan by Pubco or any subsidiary thereof to engage in any material acquisition
or disposition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or similar transaction or would require Pubco to disclose any
material nonpublic information which would reasonably be likely to be
detrimental to Pubco and its subsidiaries; provided that in such event, the
holders of Registrable Securities initially requesting such Demand Registration
or Takedown Demand shall be entitled to withdraw such request. Pubco may delay
or suspend the effectiveness of a Demand Registration or takedown offering
pursuant to this Section 1(f)(i) only once in any consecutive twelve-month
period; provided that, for the avoidance of doubt, Pubco may in any event delay
or suspend the effectiveness of Demand Registration or takedown offering in the
case of an event described under Section 4(f) to enable it to comply with its
obligations set forth in Section 4(e). Pubco may extend the Suspension Period
for an additional consecutive 60 days with the consent of the Applicable
Approving Party.

(ii) In the case of an event that causes Pubco to suspend the use of the Resale
Shelf Registration or any Shelf Registration as set forth in Section 1(f)(i) or
pursuant to Section 4(f) (a “Suspension Event”), Pubco shall give a notice to
the holders of Registrable Securities registered pursuant to such Shelf
Registration (a “Suspension Notice”) to suspend sales of the Registrable
Securities and such notice shall state generally the basis for the notice and
that such suspension shall continue only for so long as the Suspension Event or
its effect is continuing. A holder of Registrable Securities shall not effect
any sales of the Registrable Securities pursuant to such Resale Shelf
Registration or Shelf Registration (or such filings) at any time after it has
received a Suspension Notice from Pubco and prior to receipt of an

 

- 4 -



--------------------------------------------------------------------------------

End of Suspension Notice (as defined below). Each holder of Registrable
Securities agrees that such holder shall treat as confidential the receipt of
the Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of Pubco until such
time as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by such holder in breach of the
terms of this Agreement. The holders of Registrable Securities may recommence
effecting sales of the Registrable Securities pursuant to the Shelf Registration
(or such filings) following further written notice to such effect (an “End of
Suspension Notice”) from Pubco, which End of Suspension Notice shall be given by
Pubco to the holders of Registrable Securities and to such holders’ counsel, if
any, promptly following the conclusion of any Suspension Event.

(iii) Notwithstanding any provision herein to the contrary, if Pubco shall give
a Suspension Notice with respect to any Shelf Registration pursuant to this
Section 1(e), Pubco agrees that it shall extend the period of time during which
such Shelf Registration shall be maintained effective pursuant to this Agreement
by the number of days during the period from the date of receipt by the holders
of the Suspension Notice to and including the date of receipt by the holders of
the End of Suspension Notice and provide copies of the supplemented or amended
prospectus necessary to resume sales, with respect to each Suspension Event;
provided that such period of time shall not be extended beyond the date that
Common Stock covered by such Shelf Registration are no longer Registrable
Securities.

(g) Selection of Underwriters. In connection with any Demand Registration, the
Applicable Approving Party shall have the right to select the investment
banker(s) and manager(s) to administer the offering. If any takedown offering is
an underwritten offering, the Applicable Approving Party shall have the right to
select the investment banker(s) and manager(s) to administer such takedown
offering. In each case, the Applicable Approving Party shall have the right to
approve the underwriting arrangements with such investment banker(s) and
manager(s) on behalf of all holders of Registrable Securities participating in
such offering. All Investors proposing to distribute their securities through
underwriting shall (together with Pubco and the Company) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.

(h) Other Registration Rights. Except as provided in this Agreement, Pubco shall
not grant to any Persons the right to request Pubco to register any equity
securities of Pubco, or any securities, options or rights convertible or
exchangeable into or exercisable for such securities, without the prior written
consent of the holders of a majority of the Registrable Securities then
outstanding; provided that Pubco may grant rights to participate in any
Piggyback Registrations so long as such rights are subordinate to the priority
rights of the Controlling Investors and the CVAN Investors with respect to such
Piggyback Registrations as provided in Sections 2(c) and 2(d) below.

(i) Revocation of Demand Notice or Takedown Notice. At any time prior to the
effective date of the Registration Statement relating to a Demand Registration
or the “pricing” of any offering relating to a Takedown Demand, the holders of
Registrable Securities that requested such Demand Registration or takedown
offering may revoke such request for a Demand Registration or takedown offering
on behalf of all holders of Registrable Securities participating in such Demand
Registration or takedown offering without liability to such holders of
Registrable Securities, in each case by providing written notice to Pubco.

2. Piggyback Registrations.

(a) Right to Piggyback. Whenever Pubco proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration, (ii) pursuant to a Takedown Demand, (iii) in connection with
registrations on Form S-4 or S-8 promulgated by the Securities and

 

- 5 -



--------------------------------------------------------------------------------

Exchange Commission or any successor forms, (iv) a registration relating solely
to employment benefit plans, (v) in connection with a registration the primary
purpose of which is to register debt securities, or (vi) a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of
Registrable Securities) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), Pubco shall
give prompt written notice to all holders of Registrable Securities of its
intention to effect such a Piggyback Registration and, subject to the terms of
Sections 2(c) and 2(d) hereof, shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws or in
compliance with other registration requirements and in any related underwriting)
all Registrable Securities with respect to which Pubco has received written
requests for inclusion therein within 10 business days after the delivery of
Pubco’s notice; provided that any such other holder may withdraw its request for
inclusion at any time prior to executing the underwriting agreement or, if none,
prior to the applicable registration statement becoming effective.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by Pubco in all Piggyback Registrations, whether or not
any such registration became effective.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of Pubco, and the managing
underwriters advise Pubco in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, Pubco shall include in such registration (i) first, the securities
Pubco proposes to sell, (ii) second, the Class C Unit Registrable Securities
requested to be included in such registration by the holders of Class C Unit
Registrable Securities which, in the opinion of such underwriters, can be sold,
without any such adverse effect (pro rata among the holders of such Class C Unit
Registrable Securities on the basis of the number of Class C Unit Registrable
Securities owned by each such holder), (iii) third, the Controlling Investor
Registrable Securities requested to be included in such registration by the
Controlling Investors which, in the opinion of such underwriters, can be sold,
without any such adverse effect (pro rata among the holders of such Registrable
Securities on the basis of the number of Registrable Securities owned by each
such holder), and (iv) fourth, other securities requested to be included in such
registration which, in the opinion of such underwriters, can be sold, without
any such adverse effect.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of Pubco’s securities
other than holders of Registrable Securities, and the managing underwriters
advise Pubco in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number of securities which can
be sold in such offering without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, Pubco shall
include in such registration (i) first, the securities requested to be included
therein by the holders initially requesting such registration and the Class C
Unit Registrable Securities requested to be included in such registration by the
holders of Class C Unit Registrable Securities (pro rata among the holders of
such Class C Unit Registrable Securities on the basis of the number of Class C
Unit Registrable Securities owned by each such holder), (ii) second, the
Controlling Investor Registrable Securities requested to be included in such
registration by the Controlling Investors which, in the opinion of such
underwriters, can be sold, without any such adverse effect (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder), and (iii) third, other securities
requested to be included in such registration which, in the opinion of such
underwriters, can be sold, without any such adverse effect.

 

- 6 -



--------------------------------------------------------------------------------

(e) Other Registrations. If Pubco has previously filed a registration statement
with respect to Registrable Securities pursuant to Section 1 or pursuant to this
Section 2, and if such previous registration has not been withdrawn or
abandoned, then Pubco shall not not be required to file or cause to be effected
any other registration of any of its equity securities or securities convertible
or exchangeable into or exercisable for its equity securities under the
Securities Act (except on Form S-8 or any successor form) at the request of any
holder or holders of such securities until a period of at least 90 days has
elapsed from the effective date of such previous registration.

(f) Right to Terminate Registration. Pubco shall have the right to terminate or
withdraw any registration initiated by it under this Section 2 whether or not
any holder of Registrable Securities has elected to include securities in such
registration. The Registration Expenses of such withdrawn registration shall be
borne by Pubco in accordance with Section 6.

3. Holdback Agreements.

(a) Holders of Registrable Securities. If required by the Applicable Approving
Party, each holder of Registrable Securities (in the case of Pubco’s Initial
Public Offering) and each holder of 1% or more of the outstanding Registrable
Securities (in the case of any other underwritten Public Offering) shall enter
into lock-up agreements with the managing underwriter(s) of such underwritten
Public Offering in such form as agreed to by the Applicable Approving Party. In
the absence of any such lock-up agreement:

(i) each holder of Registrable Securities and each of the directors and
executive officers of Pubco or any of its subsidiaries agrees that in connection
with Pubco’s Initial Public Offering, such Person shall not (A) offer, sell,
contract to sell, pledge or otherwise dispose of (including sales pursuant to
Rule 144), directly or indirectly, any Capital Stock of Pubco (including Capital
Stock of Pubco that may be deemed to be owned beneficially by such Person in
accordance with the rules and regulations of the Securities and Exchange
Commission) (collectively, “Securities”), (B) enter into a transaction which
would have the same effect as described in clause (A) above, (C) enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences or ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise (each of
(A), (B) and (C) above, a “Sale Transaction”), or (D) publicly disclose the
intention to enter into any Sale Transaction, from the date on which Pubco gives
notice to the holders of Registrable Securities that a preliminary prospectus
has been circulated for such Initial Public Offering to the date that is 180
days following the date of the final prospectus for such IPO (the “Holdback
Period”), unless the Applicable Approving Party and the underwriters managing
the IPO otherwise agree in writing;

(ii) each holder of at least 1% of the outstanding Registrable Securities and
each of the directors and executive officers of Pubco or any of its subsidiaries
agrees that in connection with any non-marketed underwritten takedown offering,
such Person shall not effect any Sale Transaction from the date on which Pubco
gives notice to the holders of Registrable Securities of the Public Offering to
the earlier of (A) the date that is 45 days following the date of the final
prospectus for such Public Offering and (B) the date on which such shelf
takedown offering is otherwise abandoned (a “Block Holdback Period”), unless the
Applicable Approving Party and the underwriters managing the such Public
Offering otherwise agree in writing; and

(iii) each holder of at least 1% of the outstanding Registrable Securities and
each of the directors and executive officers of Pubco or any of its Subsidiaries
agrees that in connection with all other underwritten Public Offerings other
than those covered by clauses (i) and (ii) above, such Person shall not effect
any Sale Transaction from the date on which Pubco gives notice to the holders of
Registrable Securities of the circulation of a preliminary or final prospectus
for such Public Offering to

 

- 7 -



--------------------------------------------------------------------------------

the date that is 60 days following the date of the final prospectus for such
Public Offering (a “Marketed Holdback Period” and, together with a Block
Holdback Period, a “Follow-On Holdback Period”), unless, if an underwritten
Public Offering, the Applicable Approving Party and the underwriters managing
such Public Offering otherwise agree in writing.

Pubco may impose stop-transfer instructions with respect to the shares of Common
Stock (or other securities) subject to the restrictions set forth in this
Section 3(a) until the end of such period.

(b) Pubco (i) shall not file any registration statement for a Public Offering or
cause any such registration statement to become effective, or effect any public
sale or distribution of its equity securities, or any securities, options or
rights convertible into or exchangeable or exercisable for such securities
during any Holdback Period or Follow-On Holdback Period, and (ii) shall use its
reasonable best efforts to cause (A) each holder of at least 1% (on a
fully-diluted basis) of its Common Stock, or any securities convertible into or
exchangeable or exercisable for Common Stock, purchased from Pubco at any time
after the date of this Agreement (other than in a Public Offering) and (B) each
of its directors and executive officers to agree not to effect any Sale
Transaction or publicly disclose the intention to enter into any Sale
Transaction during any Holdback Period or Follow-On Holdback Period, except as
part of such underwritten registration, if otherwise permitted, unless the
underwriters managing the Public Offering otherwise agree in writing.

4. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement or have initiated a takedown offering, Pubco shall use its reasonable
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto Pubco shall as expeditiously as reasonably possible:

(a) prepare in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder and file with the Securities and Exchange
Commission a registration statement, and all amendments and supplements thereto
and related prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
(provided that before filing a registration statement or prospectus or any
amendments or supplements thereto, Pubco shall furnish to counsel selected by
the Applicable Approving Party copies of all such documents proposed to be
filed, which documents shall be subject to the review and comment of such
counsel);

(b) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by Pubco or its counsel of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (C) the effectiveness of each registration
statement filed hereunder;

(c) prepare and file with the Securities and Exchange Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period ending when all of the securities covered by such
registration statement have been disposed of in accordance with the intended
methods of distribution by the sellers thereof set forth in such registration
statement (but not in any event before the expiration of any longer period
required under the Securities Act or, if such registration statement relates to
an underwritten Public Offering, such longer period as in the opinion of counsel
for the underwriters a prospectus is required by law to be delivered in
connection with sale of Registrable Securities by an underwriter or dealer) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

- 8 -



--------------------------------------------------------------------------------

(d) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(e) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the lead underwriter or the Applicable Approving Party reasonably requests and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller (provided that
Pubco shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(e) (ii) consent to general service of process in any such
jurisdiction) or (C) subject itself to taxation in any such jurisdiction;

(f) promptly notify in writing each seller of such Registrable Securities
(i) after it receives notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (ii) after receipt thereof, of any request by the
Securities and Exchange Commission for the amendment or supplementing of such
registration statement or prospectus or for additional information, and (iii) at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, Pubco promptly shall
prepare, file with the Securities and Exchange Commission and furnish to each
such seller a reasonable number of copies of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by Pubco are then listed and, if not
so listed, to be listed on a securities exchange and, without limiting the
generality of the foregoing, to arrange for at least two market makers to
register as such with respect to such Registrable Securities with FINRA;

(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(i) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Applicable
Approving Party or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, effecting a stock split or a combination of
shares and preparing for and participating in such number of “road shows”,
investor presentations and marketing events as the underwriters managing such
offering may reasonably request);

 

- 9 -



--------------------------------------------------------------------------------

(j) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of Pubco as shall be necessary to enable them
to exercise their due diligence responsibility, and cause Pubco’s officers,
managers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(k) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration (including any Shelf
Registration) or Piggyback Registration hereunder complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
prospectus, shall not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(l) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of Pubco’s first full calendar quarter after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;

(m) permit any holder of Registrable Securities who, in its good faith judgment
(based on the advice of counsel), could reasonably be expected to be deemed to
be an underwriter or a controlling Person of Pubco to participate in the
preparation of such registration or comparable statement and to require the
insertion therein of material furnished to Pubco in writing, which in the
reasonable judgment of such holder and its counsel should be included;

(n) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Common Stock
included in such registration statement for sale in any jurisdiction, Pubco
shall use its reasonable best efforts promptly to obtain the withdrawal of such
order;

(o) use its reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(p) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

(q) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(r) if such registration includes an underwritten public offering, use its
reasonable best efforts to obtain a cold comfort letter from Pubco’s independent
public accountants and addressed to the underwriters, in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the underwriters in such registration and the Applicable Approving Party
reasonably request;

 

- 10 -



--------------------------------------------------------------------------------

(s) provide a legal opinion of Pubco’s outside counsel, dated the effective date
of such registration statement (and, if such registration includes an
underwritten Public Offering, dated the date of the closing under the
underwriting agreement), with respect to the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature, which opinion shall be addressed to the underwriters and the
holders of such Registrable Securities;

(t) if Pubco files an Automatic Shelf Registration Statement covering any
Registrable Securities, use its reasonable best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405)) during the period
during which such Automatic Shelf Registration Statement is required to remain
effective;

(u) if Pubco does not pay the filing fee covering the Registrable Securities at
the time an Automatic Shelf Registration Statement is filed, pay such fee at
such time or times as the Registrable Securities are to be sold; and

(v) subject to the terms of Section 1(c) and Section 1(d), if an Automatic Shelf
Registration Statement has been outstanding for at least three years, at the end
of the third year, refile a new Automatic Shelf Registration Statement covering
the Registrable Securities, and, if at any time when Pubco is required to
re-evaluate its WKSI status Pubco determines that it is not a WKSI, use its
reasonable best efforts to refile the registration statement on Form S-3 and
keep such registration statement effective (including by filing a new Resale
Shelf Registration or Shelf Registration, if necessary) during the period
throughout which such registration statement is required to be kept effective.

5. Termination of Rights. Notwithstanding anything contained herein to the
contrary, the right of any Investor to include Registrable Securities in any
Demand Registration or any Piggyback Registration shall terminate on such date
after the consummation of Pubco’s Initial Public Offering that such Investor may
sell all of the Registrable Securities owned by such Investor pursuant to Rule
144 of the Securities Act without any restrictions as to volume or the manner of
sale or otherwise; provided, however, that with respect to any Investor whose
rights have terminated pursuant to this Section 5, if following such a
termination, such Investor loses the ability to sell all of its Registrable
Securities pursuant to Rule 144 of the Securities Act without any restrictions
as to volume or the manner of sale or otherwise due to a change in interpretive
guidance by the Securities and Exchange Commission, then such Investor’s right
to include Registrable Securities in any Demand Registration or any Piggyback
Registration shall be reinstated until such time as the Investor is once again
able to sell all of its Registrable Securities pursuant to Rule 144 of the
Securities Act without any restrictions as to volume or the manner of sale or
otherwise.

6. Registration Expenses.

(a) All expenses incident to Pubco’s performance of or compliance with this
Agreement, including, without limitation, all registration, qualification and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for Pubco and all independent
certified public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by Pubco (all such expenses being herein
called “Registration Expenses”), shall be borne by Pubco as provided in this
Agreement and, for the avoidance of doubt, Pubco also shall pay all of its

 

- 11 -



--------------------------------------------------------------------------------

internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit or quarterly review, the expense of any liability insurance
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by Pubco are then listed.
Each Person that sells securities pursuant to a Demand Registration, a Takedown
Demand or Piggyback Registration hereunder shall bear and pay all underwriting
discounts and commissions and transfer taxes applicable to the securities sold
for such Person’s account.

(b) Pubco shall reimburse the holders of Registrable Securities included in such
registration for the reasonable fees and disbursements of one counsel and one
local counsel (if necessary) chosen by the Applicable Approving Party for the
purpose of rendering a legal opinion on behalf of such holders in connection
with any underwritten Demand Registration, takedown offering or Piggyback
Registration.

(c) To the extent Registration Expenses are not required to be paid by Pubco,
each holder of securities included in any registration hereunder shall pay those
Registration Expenses allocable to the registration of such holder’s securities
so included, and any Registration Expenses not so allocable shall be borne by
all sellers of securities included in such registration in proportion to the
aggregate selling price of the securities to be so registered.

7. Indemnification.

(a) Pubco agrees to (i) indemnify and hold harmless, to the fullest extent
permitted by law, each Investor and their respective officers, directors,
members, partners, agents, affiliates and employees and each Person who controls
such Investor (within the meaning of the Securities Act or the Exchange Act)
against all losses, claims, actions, damages, liabilities and expenses caused by
(A) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (B) any violation or alleged violation by Pubco of the
Securities Act or any other similar federal or state securities laws or any rule
or regulation promulgated thereunder applicable to Pubco and relating to action
or inaction required of Pubco in connection with any such registration,
qualification or compliance, and (ii) pay to each Investor and their respective
officers, directors, members, partners, agents, affiliates and employees and
each Person who controls such Investor (within the meaning of the Securities Act
or the Exchange Act), as incurred, any legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, except insofar as the same are caused
by or contained in any information furnished in writing to Pubco or any managing
underwriter by such Investor expressly for use therein; provided, however, that
the indemnity agreement contained in this Section 7 shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of Pubco (which consent shall not be
unreasonably withheld. conditioned or delayed), nor shall Pubco be liable in any
such case for any such claim, loss, damage, liability or action to the extent
that it solely arises out of or is based upon an untrue statement of any
material fact contained in the registration statement or omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the registration statement, in reliance upon and in conformity with written
information furnished by such Investor expressly for use in connection with such
registration statement. In connection with an underwritten offering, Pubco shall
indemnify any underwriters or deemed underwriters, their officers and directors
and each Person who controls such underwriters (within the meaning of the
Securities Act or the Exchange Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities.

 

- 12 -



--------------------------------------------------------------------------------

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to Pubco
in writing such information and affidavits as Pubco reasonably requests for use
in connection with any such registration statement or prospectus and, to the
extent permitted by law, shall indemnify Pubco, its officers, directors,
employees, agents and representatives and each Person who controls Pubco (within
the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds actually received by such holder
from the sale of Registrable Securities pursuant to such registration statement.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party. No indemnifying party, in the defense of such
claim or litigation, shall, except with the consent of each indemnified party,
consent to the entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

(d) Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Sections 7(a) or 7(b) are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and the indemnified party
in connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, relates to information supplied by
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 7(d) were determined by pro
rata allocation (even if the holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 7(d). The amount paid or payable by an

 

- 13 -



--------------------------------------------------------------------------------

indemnified party as a result of the losses, claims, damages, liabilities or
expenses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 7(c), defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The sellers’ obligations in this Section 7(d) to
contribute shall be several in proportion to the amount of securities registered
by them and not joint and shall be limited to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration.

(e) The indemnification and contribution provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and shall survive the transfer of Registrable
Securities and the termination or expiration of this Agreement.

8. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements (including, without limitation, pursuant to any over-allotment
or “green shoe” option requested by the underwriters; provided that no holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such holder has requested to include) and (b) completes
and executes all questionnaires, powers of attorney, custody agreements, stock
powers, indemnities, underwriting agreements and other documents required under
the terms of such underwriting arrangements; provided that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to Pubco or the underwriters
(other than representations and warranties regarding such holder, such holder’s
title to the securities, such Person’s authority to sell such securities and
such holder’s intended method of distribution) or to undertake any
indemnification obligations to Pubco or the underwriters with respect thereto
that are materially more burdensome than those provided in Section 7. Each
holder of Registrable Securities shall execute and deliver such other agreements
as may be reasonably requested by Pubco and the lead managing underwriter(s)
that are consistent with such holder’s obligations under Section 3, Section 4
and this Section 7 or that are necessary to give further effect thereto. To the
extent that any such agreement is entered into pursuant to, and consistent with,
Section 3 and this Section 7, the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the holders, Pubco and the underwriters created pursuant to this Section 7.

9. Other Agreements. At all times after Pubco has filed a registration statement
with the Securities and Exchange Commission pursuant to the requirements of
either the Securities Act or the Exchange Act, Pubco agrees to use best efforts
to file all reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Securities and
Exchange Commission thereunder and shall take such further action as the
Investors may reasonably request, all to the extent required to enable such
Persons to sell securities pursuant to (a) Rule 144 adopted by the Securities
and Exchange Commission under the Securities Act (as such rule may be amended
from time to time) or any similar rule or regulation hereafter adopted by the
Securities and Exchange Commission or (b) a registration statement on Form S-3
or any similar registration form hereafter adopted by the Securities and
Exchange Commission. Upon request, Pubco shall deliver to the Investors a
written statement as to whether it has complied with such requirements. Pubco
shall at all times after it has consummated an Initial Public Offering use its
reasonable best efforts to cause the securities so registered to be listed on
one or more of the New York Stock Exchange, the American Stock Exchange and the
NASDAQ Stock Market.

 

- 14 -



--------------------------------------------------------------------------------

10. Definitions.

(a) “Agreement” has the meaning set forth in the preamble hereof.

(b) “Applicable Approving Party” means (i) if the Controlling Investor is
participating in the applicable offering, the Controlling Investor, or (ii) if
the Controlling Investor is not participating in the applicable offering, the
holders of a majority of the Registrable Securities participating in the
applicable offering.

(c) “April 2016 Unit Purchase Agreements” means, together, (a) that certain Unit
Purchase Agreement, dated April 27, 2016, by and between the Company and the
Ernest C. Garcia II, and (b) that certain Unit Purchase Agreement, dated
April 27, 2016, by and between the Company and the Ernest C. Garcia II.

(d) “Block Holdback Period” has the meaning set forth in Section 3(a)(ii).

(e) “Block Trade” means any non-marketed underwritten takedown offering taking
the form of a bought deal or block sale to a financial institution.

(f) “Business Day” means any day that is not a Saturday or Sunday or a legal
holiday in the state in which Pubco’s chief executive office is located or in
New York, NY.

(g) “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock of such
corporation (whether voting or nonvoting and whether common or preferred) and
(ii) with respect to any Person that is not a corporation, individual or
governmental entity, any and all partnership, membership, limited liability
company or other equity interests of such Person that confer on the holder
thereof the right to receive a share of the profits and losses of, or the
distribution of assets of, the issuing Person, including in each case any and
all warrants, rights (including conversion and exchange rights) and options to
purchase any of the foregoing.

(h) “Class C Unit Registrable Securities” means Registrable Securities issued
with respect to (i) any Units issued to the CVAN Investor in exchange for
Company securities purchased pursuant to the July 2015 Purchase Agreement or the
July 2016 Purchase Agreement, (ii) any Units issued to the GV Investor in
exchange for Company securities purchased pursuant to the July 2016 Purchase
Agreement, and (iii) any Units issued to Ernest C. Garcia II in exchange for
Company securities purchased pursuant to the April 2016 Purchase Agreements.

(i) “Common Stock” means the Class A Common Stock of Pubco.

(j) “Company” has the meaning set forth in the preamble hereof.

(k) “Controlling Investors” means Ernest C. Garcia II, Ernest C. Garcia III,
Ernest Garcia II Multi-Generational Trust III and Ernest Irrevocable 2004 Trust,
and each of such Person’s Permitted Transferees, in each case only so long as
such Person continues to hold Units.

(l) “Controlling Investor Registrable Securities” means the Registrable
Securities held by the Controlling Investors to the extent such Registrable
Securities are not Class C Unit Registrable Securities.

(m) “CVAN Investor” means CVAN Holdings, LLC (f/k/a Carvana Holdings, LLC), a
Delaware limited liability company.

 

- 15 -



--------------------------------------------------------------------------------

(n) “CVAN Registrable Securities” means the Registrable Securities held by the
CVAN Investors and their Permitted Transferees other than any Permitted
Transferee Without Registration Rights. All CVAN Registrable Securities shall be
deemed to be Class C Unit Registrable Securities.

(o) “Demand Registrations” has the meaning set forth in Section 1(a).

(p) “End of Suspension Notice” has the meaning set forth in Section 2(g)(ii).

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

(r) “FINRA” means the Financial Industry Regulatory Authority.

(s) “Free-Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 of the Securities Act.

(t) “GV Investor” means GV Auto I, LLC, a Delaware limited liability company.

(u) “Holdback Period” has the meaning set forth in Section 3(a)(i).

(v) “Initial Public Offering” means an initial public offering of equity
securities under the Securities Act.

(w) “Initiating Investors” has the meaning set forth in Section 1(a).

(x) “Investor” has the meaning set forth in the preamble hereof.

(y) “IPO Holdback Period” has the meaning set forth in the Section 3(a).

(z) “July 2015 Purchase Agreement” has the meaning set forth in the recitals
hereof.

(aa) “July 2016 Purchase Agreement” has the meaning set forth in the recitals
hereof.

(bb) “LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of Carvana Group, LLC, dated as of or about the date hereof,
by and among the Company, Pubco and the other members of Carvana Group, LLC (as
the same may be amended, supplemented or modified from time to time in
accordance with the terms thereof).

(cc) “Long-Form Registrations” has the meaning set forth in Section 1(a).

(dd) “Marketed Holdback Period” has the meaning set forth in Section 3(a)(iii).

(ee) “Permitted Transferee” has the meaning set forth in the LLC Agreement.

(ff) “Permitted Transferee Without Registration Rights” means any Permitted
Transferee of the CVAN Investor holding CVAN Registrable Securities that may be
sold under Rule 144(b)(1)(i) without limitation under any of the other
requirements of Rule 144 (as confirmed by an opinion of Pubco’s counsel).

 

- 16 -



--------------------------------------------------------------------------------

(gg) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(hh) “Piggyback Registration” has the meaning set forth in Section 2(a).

(ii) “Public Offering” means any sale or distribution by Pubco and/or holders of
Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.

(jj) “Registration Expenses” has the meaning set forth in Section 6.

(kk) “Registrable Securities” means (i) any Common Stock issued with respect to
or in exchange for any Units held by the Controlling Investors, (ii) any Common
Stock issued with respect to or in exchange for any Units issued to the CVAN
Investor in exchange for Company securities purchased pursuant to the July 2015
Purchase Agreement or the July 2016 Purchase Agreement, (iii) any Common Stock
issued with respect to any Units issued to the GV Investor in exchange for
Company securities purchased pursuant to the July 2016 Purchase Agreement, and
(iv) any Common Stock issued or issuable with respect to the securities referred
to in clauses (i), (ii) and (iii) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been sold or distributed to the public pursuant to an offering registered
under the Securities Act or sold to the public through a broker, dealer or
market maker in compliance with Rule 144 following the consummation of Pubco’s
Initial Public Offering or repurchased by Pubco or any Subsidiary. For purposes
of this Agreement, a Person shall be deemed to be a holder of Registrable
Securities, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder; provided a holder of
Registrable Securities may only request that Registrable Securities in the form
of Common Stock be registered pursuant to this Agreement.

(ll) “Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 430B” mean, in
each case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

(mm) “Securities” has the meaning set forth in Section 3(a)(i).

(nn) “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

(oo) “Shelf Participant” means any holder of Registrable Securities listed as a
potential selling stockholder in connection with the Shelf Registration or any
such holder that could be added to such Shelf Registration without the need for
a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

(pp) “Shelf Registrations” has the meaning set forth in Section 1(c).

 

- 17 -



--------------------------------------------------------------------------------

(qq) “Short-Form Registrations” has the meaning set forth in Section 1(a).

(rr) “Suspension Event” has the meaning set forth in Section 1(f)(ii).

(ss) “Suspension Notice” has the meaning set forth in Section 1(f)(ii).

(tt) “Suspension Period” has the meaning set forth in Section 1(f)(i).

(uu) “Takedown Demand” has the meaning set forth in Section 1(d).

(vv) “Units” means the Company’s common units, as constituted in the LLC
Agreement.

(ww) “WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

11. Miscellaneous.

(a) No Inconsistent Agreements. Neither the Company nor Pubco shall hereafter
enter into any agreement with respect to its securities which is inconsistent
with or violates the rights granted to the Investors in this Agreement.

(b) Adjustments Affecting Registrable Securities. Pubco shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a split or a combination of securities).

(c) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages caused by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that, in addition
to any other rights and remedies existing in its favor, any party shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only with the prior written consent
of Pubco and the holders of a majority of the Registrable Securities then
outstanding; provided that no amendment or waiver that has an adverse effect on
any rights which specify the CVAN Investors or the GV Investor (as the case may
be) as the beneficiary of such rights shall be binding on such Investors without
the prior written consent of the holders of a majority of the related
Registrable Securities. Any amendment or waiver effected in accordance with this
Section 11(d) shall be binding upon each Investor, Pubco and the Company. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

(e) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities.

 

- 18 -



--------------------------------------------------------------------------------

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid,
illegal or unenforceable in any respect under any applicable law, such provision
shall be ineffective only to the extent of such prohibition, invalidity,
illegality or unenforceability, without invalidating the remainder of this
Agreement.

(g) Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of telecopied, facsimile or portable data format (PDF)
signature pages), any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.

(h) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” herein shall mean “including without
limitation.”

(i) Governing Law; Jurisdiction. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. The parties hereto agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal or state court located in
the State of Delaware, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

(j) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent by confirmed electronic mail if sent during normal
business hours of the recipient, but if not, then on the next business day,
(iii) one business day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to each Investor at the address indicated
on the Schedule of Investors attached hereto and to Pubco and the Company at the
address indicated below:

 

- 19 -



--------------------------------------------------------------------------------

c/o Carvana Group, LLC

4020 E. Indian School Road

Phoenix, Arizona 85018

Attention: Ernest C. Garcia III and Paul W. Breaux

Email: ernie.garcia@carvana.com and paul.breaux@carvana.com

With copies (which shall not constitute notice to the Company) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Robert M. Hayward, P.C.

Robert E. Goedert

Email: robert.hayward@kirkland.com

robert.goedert@kirkland.com

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

(k) Mutual Waiver of Jury Trial. As a specifically bargained inducement for each
of the parties to enter into this Agreement (with each party having had
opportunity to consult counsel), each party hereto expressly and irrevocably
waives the right to trial by jury in any lawsuit or legal proceeding relating to
or arising in any way from this Agreement or the transactions contemplated
herein, and any lawsuit or legal proceeding relating to or arising in any way to
this Agreement or the transactions contemplated herein shall be tried in a court
of competent jurisdiction by a judge sitting without a jury.

(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

(m) Information. Ernest C. Garcia, II (“ECGII”), on behalf of the Controlling
Investors, shall be entitled to receive notice of all meetings of the board of
directors of Pubco (the “Board”) and any Board committee, including any
executive committee, and all materials and documents distributed to the members
of the Board (or Board committee) in connection with such meetings, including at
or after such meetings, in each case at such time and as provided to the members
of the Board (or Board committee). In addition to the foregoing, promptly
following any Board or Board committee meeting, the Board shall notify ECGII as
to any material transaction or action, including any debt or equity offering or
material acquisition or disposition, change in executive officers or Board
members, Board nominees, charter or bylaw amendment, annual budget or material
change to any annual budget, change to Pubco’s “Up-C” status, or other
significant matter approved at such Board or Committee meeting, whether or not
subject to further approval by the stockholders of Pubco. The foregoing
provisions of this Section 11(m) are subject in all respects to the right of the
Board or the Chairman thereof to determine not to provide ECGII with Board or
Board committee materials or other information if (i) such materials, other
information or action relate to transactions in which the Controlling Investors
have a material direct interest (other than solely as a result of their direct
or indirect ownership of Pubco), (ii) the Board or Chairman determines in good
faith that such omission is appropriate in order to (a) avoid a conflict of
interest in connection with the Board’s discussion of a

 

- 20 -



--------------------------------------------------------------------------------

particular matter, (b) fulfill the contractual obligations of Pubco or its
subsidiaries with respect to confidential or proprietary information of third
parties, (c) protect the attorney client privilege (including protecting any
attorney work product) or (d) satisfy the Board’s fiduciary duties (as advised
by outside counsel) and/or (iii) such meeting, materials, other information or
action would result in loss of the protection of trade secrets, provided that
with respect to subsections (ii)(b) and (c) and (iii), if despite the following
sentence, Pubco determines additional measures are necessary in order to satisfy
such sections, ECGII shall execute a confidentiality agreement in form and
substance reasonable acceptable to the parties in order to be able to provide
ECGII access to the information. Any information ECGII receives pursuant to this
Section 11(m) shall be kept confidential, and the Controlling Investors agree to
and shall hold in confidence and trust all such information.

* * * * *

 

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

COMPANY: CARVANA GROUP, LLC By:  

/s/ Ernest C. Garcia III

Name:   Ernest C. Garcia III Title:   Chief Executive Officer  

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

PUBCO:

CARVANA CO. By:  

/s/ Ernest C. Garcia III

Name:   Ernest C. Garcia III Title:   Chief Executive Officer

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

CVAN INVESTOR: CVAN HOLDINGS, LLC By:  

/s/ Kelly Van Meter

Name:   Kelly Van Meter Title:   Vice President

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

GV INVESTOR: GV AUTO I, LLC By:   Georgiana Ventures, LLC Its:   Manager By:  

/s/ Ira J. Platt

Name:   Ira J. Platt Title:   Managing Member

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

CONTROLLING INVESTOR: ERNEST C. GARCIA II

/s/ ERNEST C. GARCIA II

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

CONTROLLING INVESTOR: ERNEST C . GARCIA III

/s/ ERNEST C . GARCIA III

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

CONTROLLING INVESTORS:

ERNEST GARCIA III MULTI-GENERATIONAL TRUST III

By:

 

/s/ Steven P. Johnson

Name:

  Steven P. Johnson

Its:

  Administrative Trustee

By:

 

/s/ Ernest C. Garcia II

Name:

  Ernest C. Garcia II

Its:

  Investment Trustee

ERNEST IRREVOCABLE 2004 TRUST III

By:

 

/s/ Steven P. Johnson

Name:

  Steven P. Johnson

Its:

  Administrative Trustee

By:

 

/s/ Ernest C. Garcia II

Name:

  Ernest C. Garcia II

Its:

  Investment Trustee ·

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS

 

Name and Address

 

CVAN Holdings, LLC (f/k/a Carvana Holdings, LLC)

227 W. Monroe, Suite 4800

Chicago, IL 60606

Attn: Jack Salerno

Email: J.R.Salerno@guggenheimpartners.com

 

With a copy to:

 

Winston & Strawn LLP

1700 K Street, NW

Washington, DC 20006

Attn: Christopher Zochowski

 

Email: czochowski@winston.com

GV Auto I, LLC

65 Sturges Hwy

Westport, CT 06880

Attn: Ira J. Platt

Email: platt_ira@yahoo.com

 

Ernest C. Garcia II

1720 W. Rio Salado Parkway

Tempe, Arizona 85281

Attention: Ernest C. Garcia II

Ernest C. Garcia III

4020 E. Indian School Road, Suite A

Phoenix, Arizona 85018

Attention: Ernest C. Garcia III

Email: ernie.garcia@carvana.com

 

Ernest Garcia III Multi-Generational Trust III

c/o Steven Johnson, Investment Trustee

1720 W. Rio Salado Parkway

Tempe, Arizona 85281

Attention: Steven Johnson

 

Ernest Irrevocable 2004 Trust III

c/o Steven Johnson, Investment Trustee

1720 W. Rio Salado Parkway

Tempe, Arizona 85281

Attention: Steven Johnson

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the Amended
and Restated Registration Rights Agreement dated as
of                                     (as the same may hereafter be amended,
the “Registration Rights Agreement”), among                                     
, a Delaware limited liability company (the “Company”), and the other person
named as parties therein.

By executing and delivering this Joinder to Pubco, the undersigned hereby agrees
to become a party to, to be bound by, and to comply with the provisions of the
Registration Rights Agreement as a holder of [Controlling Investor // CVAN]
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s
             Units shall be included as [Controlling Investor // CVAN]
Registrable Securities under the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
             day of                                 ,             .

 

INVESTOR:

[•]

By:                                                                      

Its:

Address for Notices:

[•]

[•]

[•]

[•]

 

Agreed and Accepted as of

                                             .

[COMPANY]

By:                                                          

Its:                                                          